Opinion by
Johnson, J.
At the trial, the collector’s memorandum, attached to the protest, was received in evidence, and Government counsel recommended that allowances be made in accordance with the facts stated therein. In view of this memorandum, item Nos. 05069, 04618, and 07162 were held dutiable at 10 cents per dozen pieces and 25 percent ad valorem under the provision in paragraph 211, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade (T. D. 52739), supplemented by Presidential proclamation (T. D. 52857). for other tableware, valued at $2 or more per dozen, and item Nos. 01208-R and 06413 were held dutiable at 10 cents per dozen pieces and 20 percent ad valorem under the provision in said paragraph, as modified, supra, for other tableware, plates not over 6 inches in diameter.